     Case: 1:20-cv-04145 Document #: 1 Filed: 07/14/20 Page 1 of 10 PageID #:1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

TOMMY McFARLAND, individually and                )
on behalf of all others similarly situated,      )
                                                 )
       Plaintiff,                                )      20 CV 4145
                                                 )
              v.                                 )
                                                 )      Judge
BRENDAN KELLY, in his official capacity          )      Magistrate Judge
as Director of the Illinois State Police,        )
                                                 )
       Defendant.                                )

                           CLASS ACTION COMPLAINT

   Plaintiff Tommy McFarland, individually and on behalf of all others similarly

situated, through counsel, complains against Defendant Brendan Kelly, in his

official capacity as Director of the Illinois State Police, as follows:

                                  Nature of the Case

   1. Pursuant to the Illinois Sex Offender Registration Act (730 ILCS 150/1 et

seq.), individuals who have been convicted of certain sex offenses are required to

register as sex offenders for a period of ten years following their conviction or

discharge from the Illinois Department of Corrections.

   2. The Sex Offender Registration Act requires the Director of the Illinois State

Police (hereinafter “the Director”) to extend this registration period for an

additional ten years if an individual “fails to comply” with any aspect of his

registration requirement. 730 ILCS 150/7; 20 Ill. Adm. Code § 1280.40(a).
     Case: 1:20-cv-04145 Document #: 1 Filed: 07/14/20 Page 2 of 10 PageID #:2




   3. Neither the Sex Offender Registration Act nor the Illinois Administrative

Code provides any guidance on how the Director is to determine whether an

individual has “failed to comply” with the registration requirement. The law does

not require the Director to consider evidence, await the outcome of criminal

proceedings, or give the registrant any opportunity to contest an allegation that he

failed to comply with the Registration Act.

   4. As a matter of policy and practice, the Director automatically extends

registration for ten years whenever a local registration authority (i.e., the police

department in the jurisdiction where the registrant resides) changes an individual’s

registration status to “location unknown” or “non-compliant.”

   5. There is no formal mechanism for an individual whose registration period has

been extended to challenge the extension of his registration if the local registration

authority has changed his status to “non-compliant” or “location unknown” in error.

   6. Plaintiff Tommy McFarland has never been convicted of any violation of the

Sex Offender Registration Act. The Director has nonetheless twice extended his

registration period for ten years (once in 2012 and again in 2019) based on

unproven allegations that he failed to register a change in his residential address.

Plaintiff has not been afforded any opportunity either before or after the

administrative extension of his registration period to challenge the extension.

   7. Requiring an individual to register as a sex offender carries with it many

consequences in addition to having his name, photograph, address and other

identifying information listed on the state’s sex offender registry, which is




                                           2
        Case: 1:20-cv-04145 Document #: 1 Filed: 07/14/20 Page 3 of 10 PageID #:3




publicized on the Internet. These consequences include a requirement of yearly in-

person registration with the police department, payment of an annual registration

fee of $100, a requirement that he inform authorities if he intends to travel for more

than three days, and the potential for felony prosecution, fines and imprisonment if

he fails to comply with any aspect of the registration law.

   8. Plaintiff contends that 730 ILCS 150/7 and 20 Ill. Adm. Code § 1280.40(a)

violate the Fourteenth Amendment guarantee of procedural due process on their

face and as applied to him. Plaintiff seeks injunctive and declaratory relief for

himself and the members of the proposed class.

                                          Parties

   9.       Plaintiff Tommy McFarland is a resident of Urbana, Illinois. McFarland is

36 years old.

   10.      Brendan Kelly is the Director of the Illinois State Police. In his capacity as

the director of ISP, Kelly has final authority to “extend for 10 years the registration

period of any sex offender, … who fails to comply” with any provision of the Sex

Offender Registration Act. 730 ILCS 150/7. Kelly is sued in his official capacity for

injunctive and declaratory relief only.

                                Jurisdiction and Venue

   11.      Jurisdiction is proper in this court pursuant to 28 U.S.C. §1331 because

this action arises under federal law. Specifically, this case arises under 42 U.S.C.

§1983 and alleges violations of the Fourteenth Amendment of the United States

Constitution.




                                             3
     Case: 1:20-cv-04145 Document #: 1 Filed: 07/14/20 Page 4 of 10 PageID #:4




   12.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events that give rise to Plaintiff’s claim occurred in this

District. The challenged statute is applied to members of the proposed class

throughout the State.

                          Relevant Statutory Provisions

   13.    Section 7 of the Illinois Sex Offender Registration Act provides in relevant

part as follows:

   Liability for registration terminates at the expiration of 10 years from the date
   of conviction or adjudication if not confined to a penal institution, hospital or any
   other institution or facility and if confined, at the expiration of 10 years from the
   date of parole, discharge or release from any such facility, providing such person
   does not, during that period, again become liable to register under the provisions
   of this Article. … The Director of State Police, consistent with administrative
   rules, shall extend for 10 years the registration period of any sex offender, as
   defined in Section 2 of this Act, who fails to comply with the provisions of this
   Article.

730 ILCS 150/7.

   14.    The relevant part of the Illinois Administrative Code provides as follows:

   A sex offender shall register in person annually within one year after his or her
   last registration. Failure to comply with any provision of the Act shall extend the
   period of registration by ten years beyond the period otherwise required.

20 Ill. Adm. Code § 1280.40(a).

                   Facts Relevant to the Named Plaintiff’s Claim

   15.    Plaintiff Tommy McFarland was convicted in 2003 of attempted criminal

sexual assault. At the time of the offense, McFarland was 19 years old.

   16.    Because of this conviction, McFarland was required to register as a sex

offender for a period of ten years pursuant to 730 ILCS 150/7.




                                            4
     Case: 1:20-cv-04145 Document #: 1 Filed: 07/14/20 Page 5 of 10 PageID #:5




   17.    McFarland’s registration period began on November 30, 2004.

Accordingly, McFarland’s registration period should have ended in November 2014.

   18.    In 2012, McFarland was living in Champaign, Illinois, with family and

had duly registered his residential address.

   19.    A Champaign police officer came to do a “compliance check” at

McFarland’s registered address. McFarland was not home at the time of the check.

   20.    Based on this, Champaign police changed McFarland’s status to “location

unknown” on the registry.

   21.    Defendant automatically extended McFarland’s registration period ten

years based on this event.

   22.    McFarland was in fact living at the address at which he was registered,

but he was provided no opportunity to prove that fact to the Illinois State Police

before or after his registration period was extended.

   23.    The Champaign County State’s Attorney charged McFarland with failure

to register but dropped the charges shortly thereafter. McFarland was not convicted

of any criminal offense in connection with this registration check.

   24.    McFarland continued to register annually.

   25.    In May 2019, Champaign police decided to do another “compliance check”

at McFarland’s registered address.

   26.    McFarland was not at home at the time of the check.

   27.    Based on this, Champaign police again changed McFarland’s status to

“location unknown.”




                                          5
     Case: 1:20-cv-04145 Document #: 1 Filed: 07/14/20 Page 6 of 10 PageID #:6




   28.    Defendant automatically extended McFarland’s registration period for

another ten years based on this change in status.

   29.    McFarland was in fact living at the address at which he was registered,

but he was provided no opportunity to prove that fact to Illinois State Police.

   30.    The Champaign County State’s Attorney charged McFarland with failure

to register but dropped the charges shortly thereafter. McFarland was not convicted

of any criminal offense in connection with this registration check.

   31.    Notwithstanding this, Defendant stands by its decision to extend

McFarland’s registration period for an additional ten years.

   32.    Because of his continued placement on the Illinois Sex Offender Registry,

McFarland is subject to public opprobrium and reputational harm. In particular, his

continued presence on the registry implies that he has been convicted of an offense

or released from custody within the past ten years, which is untrue.

   33.    Moreover, McFarland is subject to substantial deprivations of liberty,

which include, but are not limited to, an annual in-person registration requirement;

an annual $100 registration fee; surveillance by law enforcement personnel

including “compliance checks” at his home; a requirement that he inform law

enforcement if he plans to travel from his home for more than three days; a

requirement that he inform law enforcement of his place of work and any changes

in his employment; placement on other state’s public registries if he travels to

another state; and the potential for felony prosecution, fines and imprisonment if he

fails to comply with any aspect of the registration law.




                                          6
     Case: 1:20-cv-04145 Document #: 1 Filed: 07/14/20 Page 7 of 10 PageID #:7




                                     Class Allegations

   34.       Pursuant to Fed. R. Civ. P. 23(b)(2), Plaintiff seeks certification of this

complaint as a class action for the purpose of obtaining class wide injunctive and

declaratory relief.

   35.       The Named Plaintiff seeks to represent a class defined as follows:

         •   All individuals in the State of Illinois currently on the Illinois Sex
             Offender Registry who have criminal convictions requiring registration for
             a period of ten years.

   36.       The proposed class is numerous. Based on information publicly available

on the Illinois Sex Offender Registry, there are at least 1,500 individuals currently

on the Registry whose crime of conviction requires registration for a period of ten

years.

   37.       Joinder of all class members is impracticable. Not only is the class very

numerous, but membership in the class is expanding as additional people are

convicted of offenses that require registration for a period of ten years.

   38.       The core questions of law and fact are common to all class members and

are appropriate for resolution on a class-wide basis, including but not limited to the

following:

         •   How do the Illinois State Police decide whether an individual has “fail[ed]
             to comply” with the Sex Offender Registration Act;

         •   Whether an individual whose registration period is extended pursuant to
             730 ILCS 150/7 has an opportunity to contest the determination that he or
             she “fail[ed] to comply” with the Sex Offender Registration Act;

         •   What are the consequences of having one’s registration period extended
             for ten years;




                                               7
     Case: 1:20-cv-04145 Document #: 1 Filed: 07/14/20 Page 8 of 10 PageID #:8




         •   Whether 730 ILCS 150/7 violates the Fourteenth Amendment guarantee
             of procedural due process on its face because it provides no procedurally
             safeguarded opportunity to contest the determination that one has
             “fail[ed] to comply” with the Sex Offender Registration Act before or after
             his or her registration period is extended.

   39.       All individuals falling within the class definitions are subject to the same

statute, thus a single declaratory judgment would provide relief to each member of

the class.

   40.       Plaintiff McFarland will fairly and adequately represent the interests of

the class; and his claims are typical of the claims of all members of the proposed

class.

   41.       Plaintiff’s counsel are experienced in civil rights litigation, including 23

(b)(2) civil rights class actions challenging aspects of Illinois’ sex offender registry

and related restrictions. Plaintiff’s counsel will fairly and adequately represent the

interests of the class.

                                   COUNT I
                               42 U.S.C. §1983
                Fourteenth Amendment — Procedural Due Process

   42.       Plaintiff realleges and reincorporates, as though fully set forth herein,

each and every allegation above.

   43.       Because of Defendant’s enforcement of 730 ILCS 150/7, Plaintiff has been

order to register as a sex offender for an additional 17 years and is currently under

threat of arrest and prosecution if he fails to comply with any aspect of the

registration law.




                                              8
     Case: 1:20-cv-04145 Document #: 1 Filed: 07/14/20 Page 9 of 10 PageID #:9




   44.      Placement on the sex offender registry causes reputational harm to

Plaintiff. Placement on the sex offender registry also significantly alters Plaintiff’s

legal status and rights as described above.

   45.      Plaintiff has not been given an opportunity to contest the Illinois State

Police’s determination that he violated the registration law in any trial, hearing or

other forum.

WHEREFORE, Plaintiff respectfully requests that this Court:

         (a) issue a preliminary and then permanent injunction prohibiting Defendant
             from administratively extending registration requirements pursuant to
             730 ILCS 150/7 and 20 Ill. Adm. Code § 1280.40(a) both with regard to
             Plaintiff and the members of the proposed class;

         (b) issue a declaratory judgment that 730 ILCS 150/7 and 20 Ill. Adm. Code §
             1280.40(a) violate the Fourteenth Amendment guarantee of procedural
             due process;

         (c) enter judgment for reasonable attorney’s fees and costs incurred in
             bringing this action; and

         (d) grant Plaintiff any other relief the Court deems appropriate.


                                          Respectfully submitted,

                                          /s/ Adele D. Nicholas
                                          /s/ Mark G. Weinberg
                                          Counsel for Plaintiff

Law Office of Adele D. Nicholas
5707 W. Goodman Street
Chicago, Illinois 60630
(847) 361-3869
adele@civilrightschicago.com

Law Office of Mark G. Weinberg
3612 N. Tripp Avenue
Chicago, Illinois 60641



                                            9
   Case: 1:20-cv-04145 Document #: 1 Filed: 07/14/20 Page 10 of 10 PageID #:10




(773) 283-3913
mweinberg@sbcglobal.net




                                       10
